Case 2:19-mj-04154-MAH Document 12 Filed 06/18/19 Page 1 of 1 PagelD: 26

JARDIM, MEISNER & SUSSER, P.C.

Michael V. Gilberti, Esq., N.J. ID. No. 02301981
30B Vreeland Road, Suite 100

Florham Park, New Jersey 07932

(973) 845-7648

muilbertiaijmslaw yers.com

Attorneys for Defendant William Green

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Mag. No.: 19-4154

Vv.
SUBSTITUTION OF ATTORNEY
WILLIAM GREEN,

Defendant.

The undersigned hereby consent to the substitution of Michael V. Gilberti and
sser, P.C., as attomeys or Defendant.

pigeon in this case.
go’ of
Kobert Stahl Michael V, Gilterti

Law Offices of Robert Stahl Jardim, Meisner & Susser, P.C.
Withdrawing His Supersedjng Attorney

~~

  

 

Dated: June/ 2019 June /§2019
